DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-7 and newly added claims 8-11.  The 102 rejection of claims 1 and 2 is withdrawn.  However, the 103 rejection of claims 1-7 is maintained, and claims 10 and 11 are also rejected under 35 USC 103 as necessitated by their addition.  Claims 8 and 9 are newly rejected under 35 US 112(b) as necessitated by their addition.  Accordingly, this action is made final. 

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  in claim 8, line 5, “folding a part of both side edges of the film are folded” should be “folding a part of both side edges of the film”; in claim 9, line 5, “batter” should be “battery.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 each recite numerous reference characters (M1-M4, C1-C4, M5-M8) in describing the folding/cutting lines of the film.  It is submitted that the claims are indefinite because the claims as currently drafted cannot be understood without express reference to the Figures of the instant application; in other words the claims effectively import the Figures into the claimed subject matter.  Applicant is advised that when reference characters are used in claims, they should be enclosed in parentheses.  Furthermore, the claims are not drafted in such a way that they are able to be understood as a standalone description of the respective folding processes if the reference characters are removed.  The various “rule lines” and “score lines” that are recited are, in some cases, not structurally or directionally defined, or are not defined in a ways that relates to other claimed elements.  
Finally, it is noted that “the side faces” in the penultimate line of each claim lacks proper antecedent basis.  


Claim Rejections - 35 USC § 103
Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Suzuki (US 20170133718). 


    PNG
    media_image1.png
    267
    385
    media_image1.png
    Greyscale


Regarding claim 3, the insulating holder is formed through folding of a film and the deformation portion is formed through multiple folding of the film.  However, Suzuki does not expressly teach that the film is made of insulating resin. 
However, this limitation would be obvious one skilled in the art.  It is common in the art to use “resins” (that is, polymers) as insulating materials in electrochemical cells.  Accordingly, claim 3 would be rendered obvious. 
Claims 4-7, 10 and 11 are directed to relative dimensions or absolute dimensions of various parts of the battery or insulating holder.  Regarding claims 4, 5 and 11, the reference does not appear to teach that the dimension of the electrode body in the width dimension is substantially identical to an inner dimension of the upper end section of the insulating holder as claimed.  However, it is submitted that it would be obvious to have these components fit as snugly as possible in keeping with the teachings regarding minimizing vibrations within the battery and improving durability by utilizing the clamping portions at [0037] in the reference.  The artisan could also glean from this disclosure that keeping the components held tightly together at locations other than the clamping portion would be advantageous from a vibration and durability perspective.  Accordingly, the recitation of the upper end of the insulating holder and the electrode body having the substantially identical dimension in the width direction would 
Claim 6 is directed to the width of the deformation portion being 0.1mm to 1.0 mm.  It would be obvious to optimize the width of this portion by changing the thickness of the insulating member that is subsequently folded, in order to provide a “clamping portion” having appropriate pressure so that the stated goals of the invention are achieved (electrolyte flowing into slits A, B formed by tab portions 22 and 23; Fig. 3 and [0033]).  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Claim 7 recites the ratio of the dimension of the core portion (active area) in the width direction to the entire electrode body (active area plus non-active areas) being in the range of 0.7 to 0.9.  It would be obvious to make this proportion relatively large from a capacity and energy density standpoint, as amount of active material directly affects these parameters.  Accordingly, the claimed range would be rendered obvious. 
Regarding claim 10, which recites the height of the deformation portion, the height of the deformation portion of Suzuki is seen as an obvious design choice.  In Suzuki, this value corresponds approximately to the long dimension of tabs 23.  It would be obvious to provide an appropriately sized height in relation to the other dimensions of the battery and holder.  


Response to Arguments

Applicant’s arguments filed May 27, 2021 have been fully considered but they are not persuasive.  Regarding the rejection under 35 USC 103, Applicant states that in Suzuki’s Figure 2, the lower end of negative collector 8 does not appear to be deformed or press-deformed.  Applicant also states that Suzuki provides no motivation for a person of ordinary skill in the art to deform the wound body.  In response, it is first noted that the drawings of Suzuki appear to be merely schematic and would not necessarily illustrate any deformation if present.  The Examiner notes that in the instant application, the drawings also do not show any deformation of the connection portions.  Second, the Examiner submits that a motivation to “press-deform” the electrode assembly 3 would be to create a very snug fit with the main body 4.  As noted in the rejection above, Suzuki teaches a “clamping” portion where the insulating film is held in place.  The artisan would be motivated to create a very snug fit, which may include press-deforming, to keep the insulating member in place.  Thus, to keep the film in the proper position, it would be obvious to create a pressing force such that some amount of deformation occurs in the electrode assembly/collectors.  Further, the artisan would understand that greater structural stability of the battery as a whole could be achieved by this.  For example, by having the electrode assembly snugly fit in place with some amount of a pressing force, the assembly would advantageously not move around within the battery casing and insulating holder, increasing structural stability.
The Examiner notes that any amount of press deformation (even a tiny or minute amount) would read on the claim limitation. 
As noted by Appilcant, that the purposes of the instant invention and the disclosure of Suzuki are different.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 6, Applicant states that the Office has not shown the thickness of the deformation portion to be a result-effective variable.  In response, the position is taken that regardless of whether or not this value can be considered a result-effective variable, the value also represents an obvious design choice in the insulating holder of Suzuki.  It is noted that the thickness of the lower corners of the insulating holder is at least four times the thickness of the rest of the insulating holder 17 due to the folding structure shown in the Figures of Suzuki (it is noted that the claim 1 defines the “deformation portion” as the portion that projects from the inner surface of the insulating holder, therefore the “deformation portion” of Suzuki is taken to be at least the thickness of the two tabs).  The deformation portion thickness can therefore be set by setting an initial thickness of the insulating holder.  Such a value is considered to be an obvious design choice to one skilled in the art, for example a skilled artisan would want a member thick enough so as to not break but thin enough so as to not add too much weight to the battery.  Accordingly, claim 6 would be rendered obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 1, 2021